DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites “wherein metadata, generated by the analyzing, which includes a set of detected objects, is redacted by generating a redacted metadata wherein the set of objects does not include the at least one prespecified object”
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 9-21, drawn to a method including the feature of “generating a redacted video by removing or replacing the matched objects from at least some of said frames, wherein said steps of receiving the input video, receiving the at least one prespecified object, analyzing the input video, and generating the redacted video are 
II. Claim 22, drawn to a method including the feature of “wherein metadata, generated by the analyzing, which includes a set of detected objects, is redacted by generating a redacted metadata wherein the set of objects does not include the at least one prespecified object”, classified in H04N 21/4622.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination that teaches the feature of “generating a redacted video by removing or replacing the matched objects from at least some of said frames, wherein said steps of receiving the input video, receiving the at least one prespecified object, analyzing the input video, and generating the redacted video are carried out after the input video is captured by the camera and before recording on a long term memory” as recited in claims 1-7, 9-21 of Group I, has separate utility such as the feature of “wherein metadata, generated by the analyzing, which includes a set of detected objects, is redacted by generating a redacted metadata wherein the set of objects does not include the at least one prespecified object” as recited in claim 22 of Group II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 6-7, 9-11, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0364397 by Lindner et al. in view of US 10,303,950 by Bedi et al. and US 2019/0042871 by Pogorelik.
Regarding claim 1, Lindner et al. discloses a method of automatic video or audio redaction, the method comprising: 
receiving an input video comprising a sequence of frames (paragraph 0023 teaches “The terms "media content," "audio/visual data," "audio/video stream," and "media presentation," and "program" are used interchangeably herein to refer to a stream of digital data that is configured for transmission to one or more wireless devices for viewing and/or listening.  The media content herein may be received from a service provider or content program provider via a broadcast, multicast, or unicast transmission.  Examples of media content may include songs, radio talk show programs, movies, television shows, etc. While media, content received in some embodiments may be streaming live, alternatively or additionally the media content may include prerecorded audio/video data.  In some embodiments, the media content may be MPEG (Moving Pictures Expert Group) compliant compressed video or audio data, and may include any of a number of packets, files, frames, and/or clips.
receiving at least one prespecified object, being a visual or an acoustic object or a descriptor thereof; 
analyzing the input video, to detect a matched object, being an object having descriptors similar to the descriptors of the at least one prespecified object; and 
generating a redacted video by removing or replacing the matched object from at least some of said frames (in addition to discussion above, fig. 5A, 5B, paragraph 0026 teaches “In the various embodiments, the presentation of media content modifications may be controlled and individualized by receiving the original media content from a provider at an end point device, and performing pre-rendering processing of the media content by the end point device to make alterations according to a user profile in order to generate a personalized media presentation.  The pre-rendering processing may include replacing individual units of the audio and/or video data in the media content based on appropriateness or desirability as determined by the end point device applying a user-specified list of replacement subject matter.  In particular, for audio data, the end point device may parse individual words, phrases or sentences that are spoken with a buffered portion of the received media content, measure auditory perception properties associated with the parsed words, phrases or sentences, generate text strings based on the words, phrases, or sentences, compare the text strings to user-specified replacement subject matter, and when there is a match, evaluate the parsed units for replacement candidate audio data.  For video data, the end point device may parse individual scenes, images, or frames from a buffered portion of the received media content, measure visual perception properties for the parsed scenes, images, or frames, generate video segments based on the scenes, images or frames, compare the video segments to user-specified replacement subject matter, and when there is a match, evaluate the parsed units for replacement candidate video data.  When replacement candidates are found in the audio or video data, a static or dynamic database may be used to retrieve suitable substitutes, which may be adjusted to match the measured auditory or visual perception properties of the units being replaced.  In various embodiments, the suitable substitutes may be stored in memory or other retrievable location (e.g., an SD card).”, 0089).
Lindner et al. fails to disclose receiving an input video comprising a sequence of frames captured by a camera, wherein the input video comprises live video obtained directly from the camera; wherein said steps of receiving the input video, receiving the at least one prespecified object, analyzing the input video, and generating the redacted video are carried out after the input video is captured by the camera and before recording on a long term memory.
Bedi et al. discloses receiving an input video comprising a sequence of frames captured by a camera, wherein the input video comprises live video obtained directly from the camera (See Abstract “Automated video correction techniques are disclosed.  In some examples, an example method may include identifying features in each video frame of the multiple video frames in a video, and identifying one or more major scenes in the video based on a matching of the features in each video frame.  The method may also include, for each identified major scene, identifying a key reference frame based on the features in each video frame, identifying one or more bad video frames based on a comparison with the key reference frame, and identifying one or more sequences of bad video frames based on the identified one or more bad video frames.  The video may then be corrected by removing the identified one or more sequences of bad video frames from the video.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include receiving an input video comprising a sequence of frames captured by a camera, wherein the input video comprises live video obtained directly from the camera, as taught by Bedi et al. into the system of Lindner et al., because such incorporation would allow to receive images through camera, thus increase user accessibility of the system.
Lindner et al. and Bedi et al. fail to disclose wherein said steps of receiving the input video, receiving the at least one prespecified object, analyzing the input video, and generating the redacted video are carried out after the input video is captured by the camera and before recording on a long term memory.
Pogorelik discloses wherein said steps of receiving the input video, receiving the at least one prespecified object, analyzing the input video, and generating the redacted video are carried out after the input video is captured by the camera and before recording on a long term memory (fig. 6, paragraph 0054-0055 teaches step of receiving input video, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include said steps of receiving the input video, receiving the at least one prespecified object, analyzing the input video, and generating the redacted video are carried out after the input video is captured by the camera and before recording on a long term memory, as taught by Pogorelik into the system of Lindner et al. and Bedi et al., because such incorporation would allow to receive images through camera, thus increase user accessibility of the system.

Regarding claim 2, Lindner et al. discloses the method wherein the at least one prespecified object is a visual or acoustic representation of a unique real-life object (in addition to discussion above, paragraph 0028-0030).

Regarding claim 3, Lindner et al. discloses the method wherein said replacing comprises replacing the matched object with an alternative visual or acoustic representation thereof (in addition to discussion above, paragraph 0042-0043).

Regarding claim 4, Lindner et al. discloses the method wherein said alternative visual or acoustic representation comprises a preselected icon or sound (in addition to discussion above, paragraph 0042-0043).

Regarding claim 6, Lindner et al. discloses the method wherein said descriptor includes sounds associated with the object, wherein said removing comprises a removal of the said sounds associated with the object (in addition to discussion above, fig. 5A, 5B, paragraph 0026, 0089).

Regarding claim 7, Lindner et al. discloses the method further comprising storing said redacted video on a computer data storage (in addition to discussion above, paragraph 0049-0051).

Regarding claim 9, Lindner et al. discloses the method wherein the input video is an endless input video stream being streamed continuously (in addition to discussion above, paragraph 0023).

Regarding claim 10, Lindner et al. discloses the method wherein said replacing comprises replacing the matched object with an alternative visual or acoustic representation thereof (in addition to discussion above, fig. 5A, 5B, paragraph 0026, 0089).

Regarding claim 11, Lindner et al. discloses the method wherein said alternative visual or acoustic representation comprises a preselected icon or sound (in addition to discussion above, fig. 5A, 5B, paragraph 0026, 0089).

Regarding claim 13, Lindner et al. discloses the method wherein said descriptor includes sounds associated with the object, wherein said removing comprises a removal of the said sounds associated with the object (in addition to discussion above, paragraph 0121).

Regarding claim 14, Lindner et al. discloses the method further comprising storing said redacted video on a computer data storage (in addition to discussion above, paragraph 0049-0051).

Regarding claim 15, Lindner et al. discloses the method wherein said obtaining of the input video, said obtaining of the at least one prespecified object, said analyzing, and said generating are carried out without storing said input video on a computer data storage (in addition to discussion above, fig. 5A, 5B, paragraph 0026, 0089).

Claim 16 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 9 above.
Claim 19
Claim 20 is rejected for the same reason as discussed in the corresponding claim 2 above.

Regarding claim 21, the method wherein the generating of the redacted video by removing or replacing the matched objects from at least some of said frames comprises removing or replacing only the matched object from the at least some of said frames (Lindner et al., paragraph 0023, 0023; Bedi et al., Abstract).

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0364397 by Lindner et al. and US 10,303,950 by Bedi et al. in view of US 20040076330 by Sloan et al.

Regarding claim 5, Lindner et al. discloses generating a redacted video by removing or replacing the matched objects, Bedi et al. discloses receiving an input video comprising a sequence of frames captured by a camera, wherein the input video comprises live video obtained directly from the camera, but fails to disclose the method wherein said alternative visual or acoustic representation comprises a degraded visual or acoustic representation thereof.
Sloan et al. discloses the method wherein said alternative visual or acoustic representation comprises a degraded visual or acoustic representation thereof (in addition to discussion above, paragraph fig. 4-5, 0043-0044).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein said 

Regarding claim 12, Lindner et al. discloses generating a redacted video by removing or replacing the matched objects, Bedi et al. discloses receiving an input video comprising a sequence of frames captured by a camera, wherein the input video comprises live video obtained directly from the camera, but fails to disclose the method wherein said alternative visual or acoustic representation comprises a degraded visual or acoustic representation thereof.
Sloan et al. discloses the method wherein said alternative visual or acoustic representation comprises a degraded visual or acoustic representation thereof (in addition to discussion above, paragraph fig. 4-5, 0043-0044).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the method wherein said alternative visual or acoustic representation comprises a degraded visual or acoustic representation thereof, as taught by Sloan et al. into the system of Lindner et al. and Bedi et al., because such incorporation would allow a user to view proper images, thus increase user accessibility of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.